Citation Nr: 0031627	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in February 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The appeal was docketed at the Board in 1998.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Regarding the veteran's claim for service connection for 
visual impairment, he indicates that, apparently while 
welding, he got "slag" in his eyes.  He asserts that it 
became necessary for him to wear glasses subsequent to 
service and he contends, in essence, that he currently has 
impaired vision  with photosensitivity due to service.  In 
this regard, service medical records reflect that in December 
1991 the veteran experienced flashburn ("F.B.") to each eye 
in the course of lowering his protective mask while welding.  
Treatment included flushing the veteran's eyes; the 
assessment was "bilateral corneal abrasions/flashburns".  In 
March 1992, the veteran's right eye was flushed in response 
to the veteran's complaint of having experienced flashburn; 
acuity was 20/20 in each eye.  Thereafter, when the veteran 
was examined for service separation purposes in November 
1993, his eyes were clinically evaluated as normal; acuity 
was 20/20 in each eye.  His vision, however, has not been 
examined by VA for rating purposes, including  to determine 
whether he has any residuals of the flashburns during 
service.

The veteran asserts that he presently has hearing loss owing 
to having repeatedly worked "in loud areas" during service.  
In this regard, the report pertaining to the veteran's 
October 1989 service entrance examination reflects his 
assertion that he had "lost 10% of [his] hearing" when he was 
a young child; an audiogram administered the veteran in 
conjunction with the examination revealed decibel deficits no 
higher than 20 at all frequencies tested relative to either 
ear.  Service medical records are thereafter negative for any 
reference to hearing loss and an audiogram administered the 
veteran in conjunction with his November 1993 service 
separation examination revealed decibel deficits no higher 
than 15 at all frequencies tested relative to either ear.  
Subsequent to service, an audiogram administered the veteran 
by VA in September 1994 revealed decibel deficits no higher 
than 25 at all frequencies tested relative to either ear; 
hearing in each ear was assessed as being "within normal 
limits".  Thereafter, when the veteran was examined by VA in 
January 1995, without benefit of an audiogram, the assessment 
was "mild bilateral high frequency neurosensory hearing 
loss".  The Board notes that sensorineural hearing loss was 
diagnosed, albeit without the benefit of audiometric 
examination, approximately thirteen months following service 
separation.

Concerning the veteran's claim for service connection for 
PTSD, he avers that he has the same in consideration of 
stressors to include having "killed [two] young men during 
combat in" the Persian Gulf War.  In this regard, the Board 
notes that the veteran was awarded the Combat Action Ribbon, 
which decoration is indicative of participation in combat.  
Therefore, the veteran's lay testimony as to any combat-
related stressor is generally sufficient to establish that 
such stressor(s) actually occurred.  See 38 C.F.R. § 3.304(f) 
(1999).  When the veteran was seen for VA outpatient 
treatment in July 1997, at which time he referred to having 
seen "a lot of dead people" while stationed in the Persian 
Gulf, he was assessed as having "PTSD--Persian Gulf 
Syndrome".  However, when seen for such treatment 
approximately a week later, the veteran was assessed as 
having depression and questionable ("?") Gulf War Syndrome.  
Given the foregoing, the Board is uncertain whether the 
veteran presently has PTSD.  Nevertheless, since PTSD has 
been assessed on at least one occasion and because the 
veteran has been decorated in consideration of participation 
in combat, the Board is of the opinion that pertinent 
examination by VA to determine whether in fact he has PTSD 
should be performed before further related appellate action 
ensues.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.  

Finally, the Board observes that, subsequent to the entry of 
an August 1998 rating denial of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities (TDIU), the veteran, in an item of 
correspondence received in August 1999, conveyed disagreement 
with such denial.  On assessing the foregoing in conjunction 
with pertinent observations made by the United States Court 
of Appeals for Veterans Claims in Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999), the Board is of the view that the 
veteran's foregoing claim for a TDIU must, in the present 
remand, be formally referred to the RO for the issuance of an 


appropriate Statement of the Case (SOC) to the veteran.  
Further development pertaining to the foregoing is, 
therefore, specified below.

Accordingly, the case is REMANDED for the following:

1. The RO should appropriately contact 
the veteran and request that he provide 
the names, addresses and approximate 
dates of treatment with respect to all 
health care providers, to include all VA 
medical facilities, who have treated him 
for visual impairment, hearing loss and 
psychiatric problems, including PTSD, 
since July 1997.  After obtaining any 
necessary authorization, the RO should 
obtain copies of all indicated treatment 
records.  In any event, the RO should 
procure copies of all clinical reports 
reflecting outpatient treatment rendered 
the veteran since July 1997 at the VA 
Medical Center in Little Rock, Arkansas.

2.  The RO should schedule the veteran 
for a VA visual examination in order to 
determine the presence of any impairment 
and the etiology thereof.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed.  A complete history 
should be obtained from the veteran.  
Based upon a review of the claims folder 
and the current examination, the examiner 
should provide an opinion as to the 
medical probability that any visual 
impairment currently present is related 
to inservice flashburns.

3.  The RO should schedule the veteran 
for VA ear and audiometric examinations 
in order to determine the presence and, 
if present, the etiology of hearing loss.  
The claims folder should be made 
available to the examiners for use in 
connection with the veteran's case.  All 
indicated studies should be conducted.  A 
complete history should be obtained by 
the veteran.  The examiners should 
provide an opinion as to the medical 
probability that any hearing impairment 
currently present is related to military 
service, including noise exposure 
therein.

4.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to ascertain whether he has PTSD.  Any 
special diagnostic studies deemed 
necessary should be performed.  In the 
event the veteran is assessed as having 
PTSD, the VA examiner must specify the 
stressor(s) accountable for the disorder.  
It is imperative that the claims folder 
be provided to the examiner for review in 
connection with the examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.

The RO must also provide the veteran with 
a SSOC on the issue of a TDIU.  

An appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


